              Case 3:18-cv-09187-PGS-LHG Document 23-2 Filed 12/26/18 Page 1 of 6 PageID: 223
                                                                                                                               Page I of 5

AO 239 (Rev. ~ Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)


                                      UNITED STATES DISTRICT COURT
                                                                       for the




                                                                                   Civil Action No.

                      Defendant1Respondent      w



        APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS
                                        (Long Form)


 Affidavit in Support of the Application                                 Instructions

 I am a plaintiff or petitioner in this case and declare                 Complete all questions in this application and then sign it.
 that I am unable to pay the costs of these proceedings                  Do not leave any blanks: if the answer to a question is "O,"
 and that I am entitled to the relief requested. I declare               "none," or "not applicable (N/A)," write that response. If
 under penalty of perjury that the information below is                  you need more space to answer a question or to explain your
 true and understand that a false statement ma:y result in               answer, attach a separate sheet of paper identified with your
 a dismissal of my claims.
                                                                                    .,.1 ,.,
                                                                         name, your case's docket number, and the question number.

 Signed:                                                                 Date:      1oV~f/ /~

1.        For both you and your spouse estimate the average amount of money received from each of the following
          sources during the past 12 months. Adjust any amount that was received weekly, biweekly, quarterly,
          semiannually, or annually to show the monthly rate. Use gross amounts, that is, amounts before any deductions
          for taxes or otherwise.
                     Income source                                  Average monthly income                Income amount expected
                                                                    amount during the past 12                   next month
                                                                            months

Employment
                                                               $                                      $

Self-employment
                                                               $                      $               $
Income from real property (such as rental income)
                                                               $                      $               $
Interest and dividends
                                                               $                      $               $
Gifts                                                          $                      $               $

Alimony
                                                               $                                      $
Child support
                                                               $                                      $
              Case 3:18-cv-09187-PGS-LHG Document 23-2 Filed 12/26/18 Page 2 of 6 PageID: 224
                                                                                                                                      Page2of 5

AO 239 (Rev. ~ Application to Proceed in District Comt Without Prepaying Fees or Costs (Long Form)

Retirement (such as social security, pensions, annuities,
insurance)
                                                              $
                                                                          0          $
                                                                                             nlo\           $    0            $
                                                                                                                                   vict
Disability (such as social security, insurance payments)
                                                               $    55l{             $
                                                                                             n/c1,          $    ~--L~
                                                                                                                 oS           $
                                                                                                                                  ola.
Unemployment payments

Public-assistance (such as welfare)
                                                               $
                                                                        0            $
                                                                                            via.            $
                                                                                                                  D           $   iflkf,
                                                              $
                                                                       0             $
                                                                                            n.h             $
                                                                                                                  0           $
                                                                                                                                  vi/a
Other (specify):
                                                               $
                                                                       0             $
                                                                                             r/r)
                                                                                               i. /;\
                                                                                                            $     D           $
                                                                                                                                  11\/rJ
                                                              $               0.00 $                    0.00 $           0.00 $              0.00
                                Total monthly income:

2.        List your employment history for the past two years, most recent employer first. (Gross monthly pay is before taxes or
          other deductions.)

Employer                           Address                                                   Dates of employment                Gross
                                                                                                                              montbl a

                                                                                                                              s   \506
                                                                                                                              $


3.        List your spouse's employment history for the past,two years, most recent employer first. (Gross monthly pay is before
          taxes or other deductions.)

Employer                           Address                                                   Dates of employment                Gross
                                                                                                                              montbl

                                                                                                                              s '{\ lo
                                                                                                                              $     i.fl )
                                                                                                                                    ~ ,./(.

                   n/c{                                                                                   Alo                 $


4.        How much cash do you and your spouse have? $
          Below, state any money you or your spouse have in bank accounts or in any other financial institution.
Financial institution                        Type of account                                 Amount you have

                                                                                     $
                                                                                                     D                    $

                                                                                     $                                    $

                                                                                     $               0                    $

If you are a prisoner, you must attach a statement certified by the appropriate institutional officer showing all receipts,
expenditures, and balances during the last six months in your institutional accounts. If you have multiple accounts,
perhaps because you have been in multiple institutions, attach one certified statement of each account.
              Case 3:18-cv-09187-PGS-LHG Document 23-2 Filed 12/26/18 Page3
                                                                         Page
                                                                            of 5
                                                                                 3 of 6 PageID: 225
AO 239 (Rev. ~ Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)

5.        List the assets, and their values, which you own or your spouse owns. Do not list clothing and ordinary
          household furnishings.
                                                   Assets owned by you or your spouse

Home (Value)
Other real estate (Value)
                                                                                                             $
                                                                                                                        n/01
                                                                                                             $
                                                                                                                        )~/a
Motor vehicle #1 (Value)                                                                                     $
                                                                                                                        t)1
                                                                                                                         I ,

                 Make and year:

                 Model:

                 Registration#:                                                                                             n/rJ
Motor vehicle #2 (Value)                                                                                     $
                                                                                                                            vi/d.
                 Make and year:

                 Model:

                 Registration#:
                                                                                                                            n/~
Other assets (Value)                                                                                         $
                                                                                                                            n/l1
Other assets (Value)                                                                                         $              v~)d
6.        State every person, business, or organization owing you or your spouse money, and the amount owed.
Person owing you or your spouse                        Amount owed to you                                 Amount owed to your spouse
money

                   n!a                        $
                                                                         ~

                                                                    v1 /0i                     $                  "~1c,
                                                                                                                  J f i,{

                   v,f«                       $
                                                                     n.A~                      $
                                                                                                                   n/~
                   VU~:z                      $                      Yt.h                      $
                                                                                                                   vi/a
7.        State the persons who rely on you or your spouse for support.
Name (or, if under 18, initials only)                                    Relationship                                               Age


                                   v,/ci
                                    v,/a
                                                                                                n/~
                                                                                                      ~

                                                                                                                                      ~va
                                                                                                   \1/01                                  / ll/r}°'
                                                                                                                                          )!'\

                                     yi/c1.                                                         \l\llt                                nl1
             Case 3:18-cv-09187-PGS-LHG Document 23-2 Filed 12/26/18 Page4of
                                                                       Page  5
                                                                               4 of 6 PageID: 226
AO 239 (Rev. ~Application to Proceed in District Cowt Wrthout Prepaying Fees or Costs (Long Form)

8.       Estimate the average monthly expenses of you and your family. Show separately the amounts paid by your
         spouse. Adjust any payments that are made weekly, biweekly, quarterly, semiannually, or annually to show the
         monthly rate.
                                                                                                         You          Your spouse

Rent or home-mortgage payment (including lot rentedfor mobile home)
        Are real estate taxes included? ~·/ Yes ~tNo                                                $             $
        Is orooertv insurance included? X Yes JtNo                                                      ~00              n.ld
Utilities (electricity, heatingfuel, water, sewer, and telephone)                                   $
                                                                                                        n~        $
                                                                                                                         YJh:1
Home maintenance (repairs and upkeep)                                                               $
                                                                                                        nlo       $
                                                                                                                         1/Jlrt
Food                                                                                                $
                                                                                                        5V        $
                                                                                                                         Yl./,~
Clothing                                                                                            $
                                                                                                        50        $
                                                                                                                         nla
Laundry and dry-cleaning                                                                            $
                                                                                                        nk        $
                                                                                                                         vi/a
Medical and dental expenses                                                                         $
                                                                                                        sa        $
                                                                                                                         YL/a
Transportation (not including motor vehicle payments)                                               $
                                                                                                        5D-       $
                                                                                                                         h7a
Recreation, entertainment, newspapers, magazines, etc.                                              $
                                                                                                        V1!a      $
                                                                                                                         n!a
Insurance (not deductedfrorn wages or included in mortgage payments)

          Homeowner's or renter's:                                                                  $
                                                                                                        ~/4       $
                                                                                                                         n/a
          Life:                                                                                     $
                                                                                                        tfl/ct    $
                                                                                                                         vi/a
          Health:                                                                                   $
                                                                                                        \~/a      $
                                                                                                                        Vllll
          Motor vehicle:                                                                            $
                                                                                                         v,./a    $
                                                                                                                         nlc{
          Other:                                                                                    $     n./a,   $
                                                                                                                         Y)/C{
Taxes (not deducted from wages or included in mortgage payments) (.~pecify):
                                                                                                    $
                                                                                                         n/lJ     s      ·n/a
Installment payments

          Motor vehicle:                                                                            $
                                                                                                         VL/a\    $
                                                                                                                         n/a
          Credit card (name):                                                                       $    Y)/q.    $      'f)]q
          Department store (name):                                                                  $
                                                                                                          hi~     $
                                                                                                                         nlo
          Other:                                                                                    $
                                                                                                          nJu     s      n7a
Alimony, maintenance, an~ support paid to others                                                    s     n/a.    $
                                                                                                                          'YllCt
               Case 3:18-cv-09187-PGS-LHG Document 23-2 Filed 12/26/18 Page5of
                                                                         Page  5
                                                                                 5 of 6 PageID: 227
AO 239 (Rev. ~ Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)

Regular expenses for operation of business, profession, or farm _(attach detailed
statement)
                                                                                                      $
                                                                                                           n/a        $
                                                                                                                           v1.ld
Other (specify):                                                                                      $
                                                                                                          V)/ct       $    in/o,
                                                                   Total monthly expenses:
                                                                                                      $
                                                                                                          400     0.00 $
                                                                                                                           Y\ld,   0.00

9.        Do you expect any major changes to your monthly income or expenses or in your assets or liabilities during the
          next 12 months?
             ~7 Yes      ·)( No         If yes, describe on an attached sheet.

10.       Have ~ou s~~t - o~l you be spending - any money for expenses or attorney fees in conjunction with this
          lawsmt? Jl Yes ~o
          If yes, how much? $ _ _ _ _ _ __

11.

             :rtrJmt!aildi
          Pro~de ~y other information that will help, e~lain w~y yo.u cann~ pay the costs of these proc:,edings.                          .
                  VJJ.S q.ru:r?Jtt:':Jiht nWd'~ ~ v.frrout eo..tyiu, ~ bef#tB,Tfe Jvdue-hld y -1                                                          >   ,   r, M
                              ar;J fhlS 1) If,«} P'tfllf'A:J.ed C(yr,lfa,'«-f, ' "           ve . llii!l<Ta v,.e,                             d   •   O

12.       Identify the city and state of your legal residence.

                         rxnkrkm I iVe,»J~ . . , .
             Your daytime phone number:                    5{f)q- go5.- ~2 73
             Your age:   2~           Your years of schooling:            ~(_j__
                                                                       Nuf,;011J Sch,o 11fre--srJv,t)l1 K- t~
                                                                         Yqcox-s o{ Col leqc
     Case 3:18-cv-09187-PGS-LHG Document 23-2 Filed 12/26/18 Page 6 of 6 PageID: 228
     •                               CERTIFICATlON OF SERVICE

         I,   &n&rtwJ ~; B:1n ne:~ JG ,certify that a copy of my motion was served
              -~ams.of Moving Party)                         'ff'\/'"' . . 1/ft)
by            ma,  I                                on        cA ""~ -2-           upon:
               (Mail, Personal Service, etc.)                        (Date)



                                         .Jvs+ra ·t,toroorr~frJ                      ~e,.funch,rh &fum{
                                         (Name of Opposing Party)

                                         \i1D £eor fl~i!; . itlb                     550 ci Swel~s-fvd fkJcl&
                                      fOwclu\() -~,t'A!\J, CB                                    Sv{tt Jl7D
                                        q~01i3           j
                                                                                     W,1t'i Pu111StfIvrt1rm IqOS~
                                        (Address of Opposing Party)
